Hart, J., (after stating the facts.) It will be remembered that the plaintiffs rented the land from Doom for the year 1917, and that in August of that year Doom sold the land to the defendant, Huckaby. The cotton, the value of which is sued for in this case, was raised in 1917. The tenancy of the Walkers expired on the first day of January, 1918, and their lease did not contain any provision with reference to their right to go on the land and gather their crop after the expiration of their tenancy. The court instructed the jury that, in the absence of a provision to the contrary, the law provides that the plaintiffs might have reasonable time after the expiration of their tenancy within which to go upon the land and finish gathering and removing their crop. The plaintiffs seek to uphold the judgment upon the authority of Opperman v. Littlejohn (Miss.), 35 L. R. A. (N. S.) 707. In that case the court held that a tenant of land for a year may, after the termination of the year, take away within a reasonable time a crop which stood matured on the land at the expiration of the lease. The court, also, held that in this respect there was no difference between a crop which had been severed and not removed and a crop matured and ready for severance. We can not agree with this decision. At common law where land is leased for a term certain and the lease is silent as to who shall be entitled to the growing crops at the end of the term, the tenant is not entitled to such crops. It has been generally held, however, that the rule of the common law that a tenant for years,, or from year to year, can not claim crops growing on the land at the end of the term is subject to an exception where there is actístom to the contrary. A custom of this kind has been generally held to be good and reasonable, particularly in the- case of a tenancy from year to year of agricultural land. It has been said that this custom is based upon justice and equity and tends to the promotion and protection of agriculture which has always been generally favored by the courts. Underhill on Landlord and Tenant, volume 2, par. 769-770; Tiffany on Landlord and Tenant, volume 2, par. 251, p. 1637; Taylor on Landlord and Tenant (9 Ed.), volume 2, paragraphs 538-540, and 24 Cyc. 1069. Where the lease contract is silent in the respect mentioned, the custom may he reasonably understood as forming part of the contract and does not alter or contradict it. The custom, to be admissible, must be proved to have been known to the parties or to be so general and.wéll established in the particular locality that knowledge and adoption of it may be presumed. There was no proof in the present case that it was the custom of the locality in question that the off-going tenant should have the way-going crops. Therefore, the court erred in telling the jury that the plaintiffs had a reasonable time after the termination of their lease to enter the land and gather and remove’ the cotton. For this error the judgment must be reversed and the cause will be remanded for a new trial.